Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1, 3, 7, 11, 13, 17, and 33 as amended, are currently pending and have been considered below. Claims 4, 8-10, 14, 16, 18-21, as previously presented, remain pending and have been considered below. Claims 2 and 12 have been canceled.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed December 27th, 2021, which are in response to USPTO Office Action mailed December 14th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 2, 5-6, 12, 15, and 23 remain canceled. 
Claims 1, 3-4, 7-11, 13-14, and 16-22 remain pending.

Claim Objections
Claim9 is objected to because of the following informalities:  claim 9 depends from cancelled claim 6, and should depend from claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-11, 13-14, and 16-22   are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (USP 10,318,910; hereinafter Byrne) in view of Trajkovic et al. (US 2002/0168084; hereinafter Trajkovic) and in further view of Matsumoto et al. (US 2015/0278588; hereinafter Matsumoto).
Regarding Claim 1:
Byrne discloses a surveillance apparatus comprising: a memory storing instructions (Byrne, Column 2, Lines 35-59, Byrne discloses at least one memory storing instructions); and 
a processor configured to execute the instructions (Byrne, Fig. 2, Byrne discloses at least one processor coupled to the memory) to: 
calculate a first risk index value using a captured image in which a current route through which a person would pass, the first risk index value indicating a likelihood that congestion of people may occur in a first region on the current route (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator (i.e. index value) is calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space); 
calculate a second risk index value indicating a likelihood that congestion of people may occur in a second region, the second region being in front of the first region in the traveling direction of the person in the current route (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator ; 
when the first risk index value is equal to or greater than a first threshold value (Byrne, Column 13, Lines 34-47, Byrne discloses a user predefined standard operating procedure is performed when a threshold is breached); and 
wherein the second region is a region at which the person is located along the current route and at or near a start point of the extracted bypass route (Byrne, Column 10 Line 64-Column 9 lines 23, Byrne further discloses any monitored location may be analyzed as chosen by the operator, which allows a a second region to be at any monitored location or space), 
wherein the processor is further configured to calculate at least one of a temporal change in a density of people in the first region and a temporal change in a speed of the people in the first region as the first risk index value (Byrne, Column 9, Lines 29-51, Byrne discloses the key performance indicator is based on at least crowd density as it changes temporally, see Fig. 3, for each monitored region).  
Trajkovic, in the same field of endeavor of crowd surveillance, discloses extract at least one bypass route that are defined for the current route (Trajkovic, Para. [0032], Fig. 7, Trajkovic discloses an alternate route is calculated and transmitted to the person when the crowd density of a region is determined to have reached a threshold)
transmit…notification information for notifying the security guard that a route through which the person would pass is to be switched from the current route to the extracted bypass route when the second risk index value is equal to or smaller than a second threshold value, the second threshold value being smaller than the first threshold value (Trajkovic, Para. [0032-0035], Fig. 7, Trajkovic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to include calculation and notification of a bypass route when a threshold value has been reached for a monitored reach as disclosed by Trajkovic in order to plan the most efficient route (Trajkovic, Para. [0009]).
Matsumoto, in the same field of endeavor of image processing, discloses a terminal of security guard who conducts surveillance of an area including the current route (Matsumoto, Para. [0054], Matsumoto discloses a PC (terminal) monitored by a security guard in real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to include a transmitting traffic information to a security guard monitoring a terminal as disclosed by Matsumoto in order to monitor the situation of the area with pedestrian traffic, including counting the amount of people in said area (Matsumoto, Para. [0055-0057]).
Regarding Claim 3:
The combination of Byrne, Trajkovic, and Matsumoto discloses the surveillance apparatus according to claim 1.
Byrne further discloses wherein the processor is further configured to perform: calculating the temporal change in the density of the people in the first region, on the basis of a density of people in a region in front of or behind the first region in the traveling direction of the person in the current route (Byrne, Column 9, Lines 29-51, Byrne discloses the key performance indicator is based on at least crowd density as it changes temporally , see Fig. 3, for each monitored region as the pedestrian moves through the space, see Column 10, Lines 8-43).
Regarding Claim 4:
The combination of Byrne, Trajkovic, and Matsumoto discloses the surveillance apparatus according to claim 1.
Byrne further discloses wherein the processor is further configured to: adjust the calculated first risk index value on the basis of an attribute of a person located in the first region, and use the adjusted first risk index value (Byrne, Column 10, Lines 3-43, Byrne discloses the key performance indicator is adjusted based at least on crowd collectiveness, crowd noise measurements, and crowd speed (i.e. attributes) for each monitored location or space).  
Regarding Claim 7:
The combination of Byrne, Trajkovic, and Matsumoto discloses the surveillance apparatus according to claim 1.
Byrne further discloses wherein the processor is further configured to calculate at least one of a temporal change in the density of people in the second region, and a temporal change in the speed of the people in the second region as the second risk index value (Byrne, Column 9, Lines 29-51, Byrne discloses the key performance indicator is based on at least crowd density as it changes temporally , see Fig. 3, for each monitored region as the pedestrian moves through the space, see Column 10, Lines 8-43).
Regarding Claim 8:
The claim recites analogous limitations to claim 3 above, with the inclusion of a second region (Byrne discloses any monitored location may be analyzed as chosen by the operator, see Column 10 Line 64-Column 9 lines 23, which allows a first and second region to be adjacent and analyzed).
Regarding Claim 9:
Byrne further discloses wherein the processor is further configured to: adjust the calculated second risk index value on the basis of an attribute of a person located in the second region, and use the adjusted second risk index value (Byrne, Column 10, Lines 3-43, Byrne discloses the key performance indicator is adjusted based at least on crowd collectiveness, crowd noise measurements, and crowd speed (i.e. attributes) for each monitored location or space).  
Regarding Claim 10:
The combination of Byrne, Trajkovic, and Matsumoto discloses the surveillance apparatus according to claim 1.
Trajkovic, in the same field of crowd surveillance, discloses wherein the processor is further configured to: store bypass route information for associating bypass routes of the current route with the current route (Trajkovic, Para. [0039], Trajkovic teaches a system which stores historical data and real time data for areas that are most popular (congested) and determine alternate routes for a user), extract one of the bypass routes associated with the current route in the bypass route information (Trajkovic, Para. [0039], Trajkovic teaches a user may request crowd data information, via the Internet, for a certain time or immediate use, and the calculated alternate route is provided to the user for the requested time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Byrne to storing data of route information for later extraction has been reached for a monitored reach as disclosed by Trajkovic in order to plan the most efficient route (Trajkovic, Para. [0009]).
Regarding Claim 11:
	The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
	Regarding Claim 14:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
	Regarding Claim 16:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
	Regarding Claim 17:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
	Regarding Claim 18:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
	Regarding Claim 19:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
	Regarding Claim 20:
The claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claim 21:
Byrne discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute each step of the control method according to claim 11 (Byrne, Column 2, Lines 50-65, Byrne discloses a non-transitory computer-readable storage medium of instructions to be executed by the computer).  
Regarding Claim 22:
generate a captured image by imaging a current route through which a person would pass (Byrne, Column 10, Lines 8-43, Byrne discloses capturing pedestrian traffic using sensors such as cameras (i.e. captured images)).
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664